Exhibit 24(b)(10) – Consent of Ernst and Young LLP, Independent Registered PublicAccounting Firm We consent to the reference to our firm under the caption “Experts” in Post-EffectiveAmendment No. 18 to the Registration Statement (Form N-4, No. 333-111686) of SeparateAccount EQ of Voya Insurance and Annuity Company, and to the use therein of our reports dated (a) March 27, 2015, with respect to the financial statements of Voya Insurance and Annuity Company and (b) April 24, 2015, with respect to the financialstatements of Separate Account EQ of Voya Insurance and Annuity Company. /s/ Ernst & Young LLP Atlanta, Georgia
